Citation Nr: 0320132	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  00-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 18, 1979 to 
August 27, 1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the RO.  

In June 2000, the RO issued a Statement of the Case, in which 
it addressed the issue as one of whether new and material 
evidence had been received to reopen a claim of service 
connection for a psychiatric disorder.  

In May 2001, the Board remanded this matter to the RO for 
further evidentiary and due process development.  

As noted in the Remand, even if the RO had determined that 
new and material evidence was presented to reopen the claim, 
such is not binding on the Board, and the Board must first 
decide whether evidence has been received that is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  

The appeal is before the undersigned Veterans Law Judge who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDING OF FACT

In an unappealed December 1991 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a claim of service connection for a 
psychiatric disorder; the evidence received since this 
determination is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder; 
and the December 1991 RO decision is final.  38 U.S.C.A. §§ 
5108, 7105, 7104 (West 2002); 38 C.F.R. § 3.156 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


A.  Veterans Claims Assistance Act of 2000 (VCAA)

The veteran claims that service connection is warranted for a 
psychiatric disorder.  Initially, the Board notes that during 
the pendency of the veteran's claims to reopen, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, furnish rights in addition to those provided by the 
VCAA.  

The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  

Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  

The claims file shows that the veteran has been informed of 
the VCAA, in a May 2001 letter from the RO.  The RO has 
informed the veteran, through its discussion in the May 2001 
VCAA letter, and in a June 2000 Statement of the Case and 
February 2003 Supplemental Statement of the Case, of the 
evidence needed to reopen his claim.  

Specifically, the veteran was requested to submit any copies 
of Social Security Administration (SSA) disability records 
that he had in his possession, and/or any other new and 
material evidence that he wanted to be considered.  The RO 
has also advised the veteran of the evidence considered in 
connection with his claim to reopen and the basis for the 
denial.  

It is noted that in compliance with the Board Remand of May 
2001, the RO has attempted to obtain SSA records pertinent to 
the veteran's claim to reopen.  The record reflects that in 
May and September 2001, and in March, April, August, 
September, and December of 2002, the RO attempted to contact 
the SSA via letter and facsimile to determine whether any SSA 
records existed to support the veteran's claim for benefits.  

The documentation in the file, dated in February 2003, 
indicates that the RO contacted the SSA, who informed the RO 
that the veteran's SSA records were not found and that his 
two applications for benefits were both denied.  A computer 
generated printout from the SSA database confirms this and 
shows that the veteran was not currently in receipt of any 
SSA disability benefits.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West 2002).  Therefore, the Board will 
address the merits of the veteran's application to reopen a 
claim of service connection.  


B.  Factual Background and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(c)(d).  

In this case, the veteran's claim of service connection for a 
psychiatric disorder, and his subsequent applications to 
reopen a claim of service connection for a psychiatric 
disorder, were previously denied by the RO in June 1983, by 
the Board in October 1987 and June 1991, and by the RO in 
December 1991.  

The veteran did not perfect an appeal with regard to these 
decisions, and they are considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The last final disallowance of the veteran's claim in this 
case is the December 1991 RO decision, which determined that 
new and material evidence had not been received to reopen a 
claim of service connection for a psychiatric disorder.  As 
such, the Board will consider evidence submitted since this 
RO determination in order to determine whether that evidence 
is new and material to reopen his claim of service 
connection.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the veteran's application to reopen a 
claim of service connection in December of 1991, it 
considered service medical records, which showed no evidence 
of complaints, manifestations or treatment referable to a 
psychiatric disorder; records from a state hospital (Cherry 
Hospital), which showed that the veteran was hospitalized 
from September to October 1980 and was finally diagnosed with 
mild mental retardation with psychosis; a February 1983 
letter from the veteran's sister, which indicated that the 
veteran's personality changed after his service discharge; an 
October 1986 private medical examination report, which 
indicated that the veteran had a psychiatric history since 
1979 and was diagnosed with history of psychiatric illness 
(questionable psychosis); a November 1990 private medical 
report from the Pitt County Memorial Hospital, which showed 
diagnoses of chronic schizophrenia, mild mental retardation 
and seizure disorder, by history; and a copy of the veteran's 
high school diploma, dated on June 8, 1979.  

The additional evidence received since the December 1991 
rating decision includes military personnel records, which 
show that the veteran was discharged from service for the 
convenience of the government due to his demonstrated lack of 
potential to complete recruit training.  

The records indicate that he had enlisted out of curiosity 
but that he then wanted to be discharged.  While in training, 
he failed an inspection, his initial drill, evaluation, and 
he was marked below average in attitude and conduct for the 
first phase of training.  

It was noted that trial training, remedial instruction from 
his drill instructors, and extensive counseling from his 
superiors had failed to improve his unsatisfactory 
performance.  It was recommended that he be discharged due to 
his lack of potential.  The veteran signed an endorsement, in 
which he did not object to the discharge and did not have a 
written statement in rebuttal.   

Also received since the December 1991 RO decision are private 
treatment records and documentation from the Social Security 
Administration that indicate that the veteran's claim for 
disability benefits was denied.  

The private treatment records are from Pitt County Mental 
Health Center in Greenville, North Carolina, dated from 
November 1980 to May 1998.  The records dated in November 
1980 relate that the veteran had been admitted involuntarily 
to Cherry Hospital in September of 1980 after experiencing 
auditory and visual hallucinations and paranoid delusions.  

The veteran had reported that he became very preoccupied with 
the "M 16" in service and could not perform and that he was 
then discharged because he was "slow and couldn't keep up 
with the platoon."  The diagnosis in November 1980 was that 
of paranoid schizophrenia.  The treatment records thereafter 
indicate that the veteran was diagnosed with chronic paranoid 
schizophrenia, mild mental retardation, history of seizure 
disorder.  

In regard to the evidence submitted since the December 1991 
RO decision, the Board finds that it is "new," in that it 
consists of evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).   

However, evidence must also be "material."  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R.  § 3.156(a).   

The Board finds that the evidence submitted since the last 
prior final denial of the claim in December 1991 is not 
material.  The evidence shows that the veteran has been 
diagnosed and treated for paranoid schizophrenia since 
November 1980, which is more than a year following his 
discharge from service.  

These medical records do not establish that the veteran's 
psychiatric disorder was incurred during the veteran's brief 
period of service from July 18, 1979 to August 27, 1979.  
Moreover, the military personnel records do not establish 
that the veteran was diagnosed or treated for a psychiatric 
disorder during service.  Rather, the personnel records show 
that discharge from service was due to the veteran's lack of 
potential, as demonstrated during his recruit training.  

The evidence submitted does not raise a reasonable 
possibility of substantiating the veteran's claim that his 
psychiatric disorder was incurred in or aggravated by 
service.  

Thus, the Board finds that new and material evidence has not 
been presented to reopen the veteran's claim of service 
connection.  

None of the evidence submitted since the December 1991 RO 
decision is both new and material.  38 C.F.R. § 3.156; 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  

The Board concludes that new and material evidence has not 
been received since the December 1991 RO decision that denied 
the veteran's application to reopen a claim for service 
connection for a psychiatric disorder.  

Thus, the claim has not been reopened, and the December 1991 
RO decision remains final.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
the appeal is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

